Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/10/2021 has been entered.  As directed by the amendment: claim 7 has been amended; and claims 5 and 12-19 are cancelled. Thus, claims 1-4, 6-11, and 20-22 are presently pending.
Applicant’s amendment is sufficient in overcoming the rejections under 35 USC 112 (b) noted in the Non-Final Office Action (dated 11/10/2020).  Accordingly, such rejections are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heating mechanism/element,” “controls,” “control unit,” and “display unit” in claims 1-4, 6-11, and 22, as well as, “heating mechanism” and "control unit" in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

“…to heat said compartment…, (Claims 1-4, 6-11, 20, and 22; heating mechanism) ” “…to allow independent selection of a first and a second cooking mode as part of a dual mode cooking method…, (claims 1-4, 6-11, and 22; user controls);” 
“…to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal, thereby executing said first cooking mode and said second cooking mode sequentially… (claims 1-4, 6-11; control unit);” 
“…controls said heating mechanism in dependence upon said first and second cooking modes, thereby executing said first cooking mode and said second cooking mode sequentially (claim 20, control unit)…;”
“…selectively permits a change to be made to said first cooking parameters…permitting a change to be made to said second cooking parameters…” (claim 20; control unit); 
“…to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal” (claim 22; control unit
“…selectively displaying parameters of said first and second cooking modes…to display said parameters of said second cooking mode during execution of said first cooking mode…” (claim 1; display unit); and 
“…selectively displaying parameters of said first and second cooking modes…to display said parameters of one of said first and second cooking modes during execution of the other of said first and second cooking modes…” (claim 22; display unit)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Terms “heating,” “control,” and “display” convey only function and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6-11, 20, 21, and 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Heating mechanism/element-paragraph 0021 discloses that heating mechanism (elements 32/34) may be electric heaters or quartz, tungsten or halogen radiant heaters;
Control unit-paragraph 0023 discloses the control unit is a microprocessor, while paragraphs 0042-0043 discloses a user selecting cooking 
Controls- Figs. 2 and 8, along with paragraph 0025, disclose the controls as a plurality of buttons and knobs; and
Display unit-Figures 1, 2, and 8 show display 26, where paragraph 0018 discloses that display 26 being a graphic display, such as a liquid crystal display (LCD).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel.
Regarding claim 22, Hensel teaches a cooking appliance (Fig. 1-3, oven 100) comprising:
a housing (101) having an internal compartment (102);
a heating mechanism (120-Fig. 2-3 show heating mechanism 120 comprising 3 upper heating elements, 203/205/220, and 2 lower heating elements 210/211) in thermal communication with said compartment and configured to heat said compartment (Para. 0029 discloses quartz, calrod, tungsten, and halogen as the heating elements) (paragraph 0021, of the instant application, discloses electric heaters or quartz, tungsten or halogen radiant heaters), said heat mechanism includes at least one heating element (as stated above);
a user interface (Fig. 5, 107) including a plurality of user controls (controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) (paragraph 0025, of the instant application, discloses the controls as a plurality of buttons and knobs) to be manipulated by a user, said user controls configured to allow independent selection of a first and second cooking mode (display 502 shows a plurality of cooking modes that can be selected-for example “Bake”, “Broil,” “Roast,” “Pizza,” “Keep Warm”; which correspond to the cooking modes listed in paragraph 0026 of the instant application-bake, broil, roast, pizza, keep warm) (Para. 0057, user selects “Bake,” Para. 0061-0063, user selects “Broil;” The selection of the modes are made by the user, as display 502 shows a plurality of modes that may be selected; For example, a user may select the Bake mode which operates for 30 minutes-para. 0057, after which, the user may  select Broil mode which operates for 15 minutes-para. 0061, As such both selections are user selected) as part of a dual cooking method (the selected first and second cooking mode are, therefore, part of a dual mode cooking method)(Furthermore, those of ordinary skill in the art would consider it reasonable that the user controls of Hensel, being a plurality of knobs and buttons that allow a user to select various cooking modes, which corresponds to, or at least substantially corresponds, to the same structure recited in the instant application, would be capable of, without further modification, allowing independent selection of a first and second cooking mode as part of a dual cooking method. See MPEP 2114); and
a control unit (Fig. 8a/b, processor 801; para. 0045) operatively connected to said user interface and to said heating mechanism, said control unit being configured to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said signal, thereby executing the operator selected cooking mode (Paras. 0041, 0044);

    PNG
    media_image1.png
    27
    300
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    146
    33
    media_image2.png
    Greyscale

		Fig. 8 of Application 14/447885				Fig. 7 of Hensel

a display unit (graphic display 502-para. 0039) (paragraph 0018 of the instant application discloses display 26 being a graphic display, such as an LCD) in communication with said control unit (para. 0040-0041; operative communication with oven’s processor), said display unit selectively displaying parameters of said first and second cooking modes (para. 0040, graphic display 502 includes portion 511 which displays temperature, and portion 512 which displays cooking cycle time, which, together, define cooking functions of the respective mode) (Therefore, graphic display 502 selectively displays parameters of the first and second cooking modes, depending on the parameters selected by the user)
wherein operation of said user interface (user interface 107, which includes user controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) selectively permits (upon user selection) said display unit (graphic display 502) to display said parameters of one of said first and second cooking mode during execution of the other of said first and second cooking mode (Those of ordinary skill in the art would readily appreciate that the graphic display of Hensel is, structurally, the same (or at least substantially the same) as the graphic display disclosed in the instant application and, as such, would reasonably conclude that the graphic display of Hensel would also be structurally capable of displaying parameters of the second cooking mode during execution of the first cooking mode. MPEP 2114-I, -II, -III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301).
Regarding claim 1, Hensel discloses a toaster and convection oven (Fig. 1-3, oven 100) comprising:
a housing (101) having an internal compartment (102);
a heating mechanism (120-Fig. 2-3 show heating mechanism 120 comprising 3 upper heating elements, 203/205/220, and 2 lower heating elements 210/211) in thermal communication with said compartment and configured to heat said compartment (Para. 0029 discloses quartz, calrod, tungsten, and halogen as the heating elements) (paragraph 0021, of the instant application, discloses electric heaters or quartz, tungsten or halogen radiant heaters);
a user interface (Fig. 5, 107) including a plurality of user controls (controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) (paragraph 0025, of the instant application, discloses the controls as a plurality of buttons and knobs) to be manipulated by a user, said user controls configured to allow independent selection of a first and second cooking display 502 shows a plurality of cooking modes that can be selected-for example “Bake”, “Broil,” “Roast,” “Pizza,” “Keep Warm”; which correspond to the cooking modes listed in paragraph 0026 of the instant application-bake, broil, roast, pizza, keep warm) (Para. 0057, user selects “Bake,” Para. 0061-0063, user selects “Broil;” The selection of the modes are made by the user, as display 502 shows a plurality of modes that may be selected; For example, a user may select the Bake mode which operates for 30 minutes-para. 0057, after which, the user may  select Broil mode which operates for 15 minutes-para. 0061, As such both selections are user selected) as part of a dual cooking method (the selected first and second cooking mode are, therefore, part of a dual mode cooking method)(Furthermore, those of ordinary skill in the art would consider it reasonable that the user controls of Hensel, being a plurality of knobs and buttons that allow a user to select various cooking modes, which corresponds to, or at least substantially corresponds, to the same structure recited in the instant application, would be capable of, without further modification, allowing independent selection of a first and second cooking mode as part of a dual cooking method. See MPEP 2114); and
a control unit (Fig. 8a/b, processor 801; para. 0045) operatively connected to said user interface and to said heating mechanism, said control unit being configured to receive a signal generated by said user interface and to control operation of said heating mechanism in dependence upon said Paras. 0041, 0044);

    PNG
    media_image1.png
    27
    300
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    146
    33
    media_image2.png
    Greyscale

		Fig. 8 of Application 14/447885				Fig. 7 of Hensel

a display unit (graphic display 502-para. 0039) (paragraph 0018 of the instant application discloses display 26 being a graphic display, such as an LCD) in communication with said control unit (para. 0040-0041; operative communication with oven’s processor), said display unit selectively displaying parameters of said first and second cooking modes (para. 0040, graphic display 502 includes portion 511 which displays temperature, and portion 512 which displays cooking cycle time, which, together, define cooking functions of the respective mode) (Therefore, graphic display 502 selectively displays parameters of the first and second cooking modes, depending on the parameters selected by the user)
said heating mechanism including at least one upper heating element (205, 203, 220) adjacent to a top of said heating compartment (102), said at least one upper heating element being operable at a first wattage between zero and full power (Para. 0033-zero power is off, full power is on), and at least one lower heating element (210 and 211) adjacent to a bottom of said heating compartment (102), said second heating element being operable at a second wattage between zero power and full power (Para. 0033-zero power is off, full power is on); and
wherein operation of said user interface (user interface 107, which includes user controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) selectively permits (upon user selection) said display unit (graphic display 502) to display said parameters of said second cooking mode during execution of said first cooking mode (Those of ordinary skill in the art would readily appreciate that the graphic display of Hensel is, structurally, the same (or at least substantially the same) as the graphic display disclosed in the instant application and, as such, would reasonably conclude that the graphic display of Hensel would also be structurally capable of displaying parameters of the second cooking mode during execution of the first cooking mode. MPEP 2114).
Hensel is silent on executing said first cooking mode and said second cooking mode sequentially without further input from the user. 
	McIntyre teaches that it is known in the art of controlling ovens (title; Figures 1, 2, 3, 4, 6, etc. control unit 150 including microprocessor 152, memory 156, RAM 154, user interface 34, display 40) for a control unit to execute said first mode and said second mode sequentially without further input from the user (Figure 6 shows a multi-stage cooking algorithm 210 executable by control system 150, wherein oven settings are automatically adjusted between a first stage and a second stage at an appropriate time in a single cooking session without monitoring by a user-See Col. 6, lines 30-37; “Multi-Stage” button 66 selected on user interface 34 permits algorithm-Figure 6-to operate; “Stage 1” and “Stage 2,” each having separate temperature and time settings-See Col. 6, lines 54 to Col. 7, lines 6).  McIntyre further teaches the control unit (150) in communication with a display unit (graphic display 40; Fig. 3 and 4) (figures 2-4, user interface 34 including various user controls), that selectively displays parameters of said second cooking mode during execution of said first cooking mode (Col. 7, lines 25-30; “In multi-stage mode, while stage 1 is being executed, pressing MULTI-STAGE keypad 66 momentarily displays the stage 2 recipe, and then returns to the display indicated before MULTI-STAGE keypad 66 was depressed”) (control unit 150 having display 40, therefore, at least partly, allows for the selective displaying of parameters of the second cooking mode-Stage 2-during execution of the first cooking mode-Stage 1).
	The advantage of combining the teachings of McIntyre is that in doing so would provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel with McIntyre, by adding to the control unit and display unit of Hensel, the teachings of McIntyre, to provide automatic control Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
	Regarding claim 2, the primary combination of Hensel and McIntyre, as applied in claim 1, teaches each claimed limitation.
Specifically, Hensel further teaches said first cooking mode (Bake Mode-para. 0057) includes a first cooking function (Bake-convection fan off, etc.), a first cooking temperature (350°F), and a first cooking time (default 30 min.); said second cooking mode (Broil mode-paras. 0061-0063) includes a second cooking function (Broil-convection fan off, etc.), a second cooking temperature (300°F, up to 500°F) and a second cooking time (default set to 15 minutes); wherein at least said first cooking temperature is different from said second cooking temperature (first temperature is different from the second).
	Regarding claim 3, the primary combination of Hensel and McIntyre, as applied in claim 2, teaches each claimed limitation.
Specifically, Hensel further teaches the first cooking function including one of bake, broil, roast, pizza, sandwich and keep warm (Bake mode previously described).
	Regarding claim 4, the primary combination of Hensel and McIntyre, as applied in claim 2, teaches each claimed limitation.
See above).
	Regarding claim 6, the primary combination of Hensel and McIntyre, as applied in claim 2, teaches each claimed limitation.
Specifically, Hensel further teaches a convection fan (Fig. 3, fan 301) in communication with said heating compartment (102) and configured to circulate air around a food item within said heating compartment (fan 301 would circulate air in compartment 102).
	Regarding claim 11, the primary combination of Hensel and McIntyre, as applied in claim 1, teaches each claimed limitation.
Specifically, Hensel further teaches said at least one upper heating element is three upper heating elements (Fig. 3, 205, 203, and 220); and said at least one lower heating element is two lower heating elements (Fig. 3, 210 and 211).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Larsen et al. (U.S. Patent 4332992), hereinafter Larsen.
Regarding claim 7, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except as stated below.
Specifically, Hensel further teaches said plurality of controls including a start/stop button (514) for initiating a cooking cycle.  Hensel is silent on a dual cook button for initializing said dual cook mode and an oven light button for turning on and off a light within said heating compartment.  
best shown in Fig. 2) including a dual cook button for initializing said dual cook mode (Multi-Stage keypad 66; Col. 6, lines 54-62) and an oven light button (Oven light keypad 54; Col. 3, lines 22-27).  McIntyre does not explicitly disclose that the oven light button (54) is for turning on and off a light within said heating compartment.
The advantage of combining the teachings of McIntyre is that in doing so would provide a means (user control) for initiating the automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), which would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means for activating an oven light (Oven light keypad 54; Col. 3, lines 22-27 of McIntyre).
	Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel with McIntyre, by adding to the control unit of Hensel, the teachings of McIntyre, to provide automatic control over multiple stages in a single cooking session without requiring monitoring by a user (Col. 6, lines 30-35 of McIntyre), that is, such control would allow for the automatic sequential execution for dishes requiring different temperatures at different stages without the need of a user intervention (Col. 2, lines 1-10 of McIntyre), as well as, to provide a means of allowing a user to view parameters for the second cooking mode prior to the second cooking mode being executed (Col. 7, lines 25-30 of McIntyre).
Larsen teaches that it is known in the art of ovens (Title, Figs. 1, 3, 7, and 8) that a user interface (Fig. 7) can include a dual cook button (element 40) for initializing said element 28) for turning on and off a light within said heating compartment (light 78 within oven cavity 12-Col. 5 lines 5-10).  
The advantage of combining the teachings of Larsen is that in doing so would provide means of activating a light within the heating compartment (Col. 5, lines 5-10 of Larsen), thereby allowing a user to easily view contents therein.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Larsen, by adding to the user interface of Hensel, and the oven light button of McIntyre, the teachings of Larsen, to provide means of activating a light within the heating compartment (Col. 5, lines 5-10 of Larsen), thereby allowing a user to easily view contents therein.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Patti et al. (U.S. Publication 2003/0047553) hereinafter Patti.
Regarding claim 8, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except as stated below.
Specifically, Hensel further teaches that the plurality of user controls includes a convection button (Fig. 5, element 520) for controlling said convection fan to a first speed (fan operates at a certain speed).  Hensel is silent on a speed convection button for controlling said convection fan to a second speed; wherein said second speed is greater than said first speed.
Fig. 4) can include a speed convection button (buttons 77-79) for controlling a convection fan to a second speed (high speed-77-second speed; low speed-78-first speed), wherein said second speed is greater than said first speed (Para. 0064).  
The advantage of combining the teachings of Patti is that is doing so would provide control over the speed of the fan, where a user can adjust the speed to a desired level (Para. 0064 of Patti, selecting between various fan speeds), thereby increasing or decreasing the rate of heat transfer by convection.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Patti, by adding to the user controls of Hensel, the teachings of Patti, to provide control over the speed of the fan, where a user can adjust the speed to a desired level (Para. 0064 of Patti, selecting between various fan speeds), thereby increasing or decreasing the rate of heat transfer by convection.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Lee (U.S. Patent 5607611).
Regarding claim 9, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except for the plurality of user controls including a rotatable and depressible selector knob for selecting said first cooking function, said first cooking time and said first cooking temperature, and said second cooking function, said second cooking time, and said second cooking temperature.
Fig. 1, control 7) can include a rotatable and depressible selector knob (10; Abstract discloses that switch mechanism 10 comprises a plurality of knobs and rotary switches, where one of the knobs can be pushed axially to activate/deactivate the heating element; See also Col. 3 lines 1-7 disclosing knob 67 can be pushed axially to engage element 14 to initiate starting) for selecting said first cooking function, said first cooking time and said first cooking temperature, and said second cooking function, said second cooking time, and said second cooking temperature (The rotatable and depressible selector knob of Lee is, structurally, capable of performing such function since each structural limitation is met; See MPEP 2114-I and 2114-II).
The advantage of combining the teachings of Lee is that in doing so would provide a simpler and speedier means of selecting cooking functions, timer settings, and start/stop operations (Col. 1, Lines 29-35 of Lee).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Lee, by adding to the user controls of Hensel, the teachings of Lee, to provide a simpler and speedier means of selecting cooking functions, timer settings, and start/stop operations (Col. 1, Lines 29-35 of Lee).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (U.S. Publication 2010/0006561), hereinafter Hensel, in view of McIntyre et al. (U.S. Patent 6809301), and in further view of Head (U.S. Publication 2010/0102995).
Regarding claim 10, the primary combination of Hensel and McIntyre, as applied in claim 6, teaches each claimed limitation, except for the plurality of user controls including an add time button operable to automatically add 30 seconds to either said first cooking function or said second cooking function. 
Head teaches that it is known in the art of cooking apparatus controls that a user control (Fig. 1 control 110, in particular section 310) can include an add time button (Fig. 2, elements 112-1 through 6) operable to automatically add 30 seconds to either said first cooking function or said second cooking function (Para. 0008; Claim 4).
The advantage of combining the teachings of Head is that in doing so would provide a quick and easy means for a user to add time to a cooking function (para. 0008 of Head), thereby allowing the food to continue cooking as desired.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Hensel, as modified by McIntyre, with Head, by adding to the user controls of Hensel, the teachings of Head, to provide a quick and easy means for a user to add time to a cooking function (para. 0008 of Head), thereby allowing the food to continue cooking as desired.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre et al. (U.S. Patent 6809301), hereinafter McIntyre and in further view of Ryan et al. (U.S. Publication 2014/0157994), hereinafter Ryan.
Regarding claim 20, McIntyre teaches a toaster and convection oven (Figures 1, 2, 4, and 6, oven 10), comprising: 
a housing (12) having an internal compartment (14
a heating mechanism (160) in thermal communication with said compartment and configured to heat said compartment (Col. 4, lines 19-25) (paragraph 0021, of the instant application, discloses electric heaters or quartz, tungsten or halogen radiant heater, with heating mechanism 160 of McIntyre corresponding accordingly);
a control unit (controller 150 including microprocessor 152, memory 155, etc.) in communication with said heating mechanism (160), said control unit configured to selectively permit a first cooking mode having a first set of cooking parameters and a second cooking mode having a second set of cooking parameters (Col. 6, lines 30-37, algorithm 210-Fig. 6-is executable by control unit 150)(“Multi-Stage” button 66 selected on user interface 34 permits algorithm-Figure 6-to operate; Col. 6, line 54 to Col. 7, line 6; Algorithm 210-Fig. 6-dislcoses “Stage 1” having a respective cook mode 214, oven temperature 216, and cook time 218 and “Stage 2” having a respective cook mode 226, oven temperature 228, and cook time 230; Therefore, the first cooking mode-stage 1-has a first set of cooking parameters and the second cooking mode-stage 2-has a second set of cooking parameters);
wherein said control unit controls said heating mechanism in dependence upon said first and said second cooking modes, thereby executing said first cooking mode and said second cooking mode sequentially (Figure 6, Col. 2, Lines 1-10; Col. 6, Lines 30-37, Col. 7, Lines 7-20) (Figure 6 shows a multi-stage cooking algorithm 210 executable by control system 150, wherein oven settings are automatically adjusted between a first stage and a second stage at an appropriate time in a single cooking session without monitoring by a user-See Col. 6, lines 30-37); and
wherein said control unit (150, including display 40, microprocessor 152, RAM 154, user interface 34, memory 156, where interface 34 includes various user controls 42-Col. 3, lines 22-37, start button 80, cook time button 86, clear/off button 82, temperature buttons 68/70, time buttons 72-78) selectively permits a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode (the instant application, in paragraph 0045, discloses “the user interface 24 and the control unit of the oven 10…allow a user to change functions, time or temperature mid cycle during cooking…,” where Fig. 8 shows user interface 24 including various control knobs and/or buttons-38/40/42/44/46/48/50; For example start/stop button 38 and control 50 for selecting cooking function, time, and temperature) (the control unit 150, including microprocessor 152 and the user interface 34-including the plurality of user controls 42-is, structurally, capable of selectively permitting a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode-See also MPEP 2114-I and 2114-II) (That is, those of ordinary skill in the art would readily appreciate that the control unit, user interface, etc. of McIntyre is, structurally, the same (or at least substantially the same) as that disclosed in the instant application and, as such, would reasonably conclude that the control unit of McIntyre would also be structurally capable of selectively permitting a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode. MPEP 2114).
McIntyre does not explicitly disclose that heating mechanism 160 comprises at least one upper element and at least one lower heating element and said at least one upper element and at least one lower heating element are controlled independent of each other.
	Ryan teaches that it is known in the art of cooking appliances (para. 0001; figures 2-3, oven 100, upper heating elements 234 and lower heating elements 236-para. 0068; Figure 3, user controls 220 for selecting cooking modes reheat, pizza, bake, broil, and roast) for the a heating mechanism (234/236) to comprise at least one upper element (234) and at least one lower heating element (236) (para. 0068, internal cavity 230 of oven 100 is heated by one or a pair of upper heating elements 234 and one or a pair of lower heating elements 236; para. 0044) and for the upper heating elements (234) and lower heating elements (236) being controlled independent of each other (para. 0044 and 0056; processor independent controls each of the upper heating elements and lower heating elements).
para. 0056 of Ryan).  Furthermore, providing independent control over the upper and lower heating elements would allow for a more tailored heating profile which would, as a result, allow for a more tailored cooking cycle.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify McIntyre, with Ryan, by replacing the heating mechanism of McIntyre, with the teachings of Ryan, to provide a means of managing power consumption to the upper and lower heating elements (para. 0044 of Ryan), as well as, to provide greater individual control over heating in order to maintain and/or regulate a temperature in the cooking cavity (para. 0056 of Ryan).  Furthermore, providing independent control over the upper and lower heating elements would allow for a more tailored heating profile which would, as a result, allow for a more tailored cooking cycle.
Regarding claim 21, the primary combination of McIntyre and Ryan, as applied to claim 20, teaches each claimed limitation.
Specifically, McIntyre further teaches said control unit (150) permitting the selective display of parameters of said second cooking mode during execution of said first cooking mode (Col. 7, lines 25-30; “In multi-stage mode, while stage 1 is being executed, pressing MULTI-STAGE keypad 66 momentarily displays the stage 2 recipe, and then returns to the display indicated before MULTI-STAGE keypad 66 was depressed”) (control unit 150 having display 40, therefore, at least partly, allows for the selective displaying of parameters of the second cooking mode-Stage 2-during execution of the first cooking mode-Stage 1). 
Response to Arguments
Applicant's arguments filed 02/10/2020 have been fully considered but they are not persuasive. 
The 35 USC § 102 Rejection of Claim 22 in view of Hensel
With respect to claim 22, applicant traverses, generally, in that the display unit of Hensel does not function to selectively display parameters of the second cooking mode, during actual execution of the first cooking mode (Remarks filed 02/10/2021, page 7, second to last paragraph).  
Claim 22 recites, inter alia, “wherein operation of said user interface selectively permits said display unit to display said parameters of one of said first and second cooking modes during execution of the other of said first and second cooking modes.”  Claim 22, therefore, does not recite “during actual execution” as suggested by the applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, it is unclear if applicant intends for the claim to recite “during actual execution.”  Still further, it is unclear if “during actual execution” is intended to further define the functionality of the display unit or merely an attempt to show how the claim is intended to be interpreted.  That is, “during execution” and “during actual execution” may well have very different meanings.

Remarks, page 8):
In response, while Applicants generally agree with the Office's determination that Hensel's paragraph [0040] may well infer that Hensel's "... display 502 is, structurally, capable of selectively displaying parameters of said second cooking mode" (see, Outstanding Action, page 14), Applicants respectfully submit that claim 1, at least requires more than the ability to simply display parameters of two differing cooking modes, generally, on a display.

Rather, Applicants have specifically recited the ability of Applicants' dual-mode cooking device to permit the recited 'display unit' to selectively display parameters of the second cooking mode, during actual execution of the first cooking mode.

Thus, while Hensel may arguably provide a general disclosure of displaying parameters from differing cooking modes, there is no teaching or suggestion of ever being able to display the cooking parameters of one cooking mode (i.e, 'said second cooking mode'), while another cooking mode (i.e., 'said first cooking mode') is being executed.

	The examiner notes that applicant’s traversal is directed to claim 1.  It is unclear if such traversal is intended to be directed to claim 1, to claim 22, or to both.  As, up to this point in the Remarks, attention has been drawn to claim 22 the examiner will assume that the above arguments are directed to claim 22.  Assuming this is accurate, the examiner disagrees.  As stated in the Non-Final Office Action claim 22 (or claim 1, for that matter) does not recite a “dual-cooking device” and, as such, it is unclear what device the applicant is referencing.  Further, the display unit of Hensel would be considered by those of ordinary skill in the art as being structurally capable of displaying a wide variety of information including parameters of a second cooking mode during execution of another cooking mode.  
Lastly, the examiner disagrees that Hensel needs to explicitly teach or suggest the display unit displaying cooking parameters of one cooking mode while another cooking mode is being executed.  The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art-MPEP 2143.01-II. Still further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate 

    PNG
    media_image1.png
    27
    300
    media_image1.png
    Greyscale

Fig. 8 of Application 14/447885

Paragraph 0018 of the instant application, as published, discloses display 26 being a graphic display, such as, an LCD. According to paragraph 0025, the display 26 displays various parameters, for instance, function, time, temperature, toast shade, etc.
	With respect to the Hensel reference, Figure 7 (reproduced below) best depicts display unit 502. Hensel states, in paragraph 0039, that display unit 502 is a graphic display.

    PNG
    media_image2.png
    146
    33
    media_image2.png
    Greyscale

Fig. 7 of Hensel

Hensel further states, in paragraph 0040, that graphic display 502 includes upper portion 511 and lower portion 512, which, respectively, display numeric value of toast shade/oven temperature and a time period in a cooking cycle.  Still further, the display unit 502 comprises a vertically arranged list of cooking modes 504 and a moving arrow/indicator 505 that “tells a user which mode has been selected.”  Such cooking modes correspond to the same depicted in Figure 8 of the instant application, above. Hensel further discloses that operation of said user interface (user interface 107, which includes user controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) selectively permits (upon user selection) said display unit (graphic display 502) to display said parameters of said second cooking mode during execution of said first cooking mode.  



Applicant continues in that (Remarks, page 9):
To the extent that the Office believes that Hensel's device / display could have been designed to be selectively controlled to display the cooking parameters of a first cooking mode, during the actual execution of a second mode, Applicants merely note 
(1) Hensel does not in fact teach or even suggest a control unit that is capable of controlling a display in accordance with claim 22, and, (2) that absent any teaching or8 
suggestion within Hensel itself, or from another (non) cited prior art, Applicants respectfully submit that the Office's determination in this regard is merely the result of impermissible hindsight, and as such, is improper. 

Indeed, Applicants respectfully submit that it is a moot point as to whether - after having been apprised of Applicant's own control unit, methodology and integrated display unit - that one of ordinary skill (including, arguably, Hensel) could thereafter fashion its own control unit to control an integrated display to display the cooking parameters of a first cooking mode during execution of a second cooking mode. Hensel simply does not contain a teaching or suggestion of any such control unit or display function, nor does any cited prior art of record supplement Hensel's deficiencies in this regard. As such, Applicants respectfully submit that the outstanding rationale is the result of impermissible hindsight.

In response, the examiner disagrees as the rational enumerated herein does not state that the display unit of Hensel could have been designed to function as claimed.  That is, no such rational was presented in the Office Action.  Rather, the display unit of Hensel, being disclosed as a graphic display, corresponds with the same structure disclosed in the instant application, as detailed above.  Further, claim 22 does not recite, nor require, the control unit to control an “integrated display” (unclear what integrated display is) to display the cooking parameters of a first cooking mode during In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 22 recites, inter alia, “a display unit in communication with said control unit, said display unit selectively displaying parameters of said first and second cooking modes, where operation of said user interface selectively permits said display unit to display parameters of one of said first and second cooking modes….”  Applicant’s position seems to indicate that it is the control unit that functions to cause the display unit to selectively display the parameters as claimed.  However, this is not clearly articulated in the claim.  The broadest reasonable interpretation of claim 22 requires operation of the user interface to selectively permit said display unit to display the parameters as claimed.  Hensel meets this interpretation and need not teach or suggest the control unit causing the display unit to function as claimed.
Applicant continues in that (Remarks, page 9):
Moreover, it will be readily appreciated that by being able to visually check, e.g., the parameters of the second cooking mode, all while the first cooking mode is ongoing, would greatly assist an operator in detecting potential errors in the settings of the upcoming (i.e., the 'second') cooking mode, and/or perhaps facilitate amendment to the same. As best understood in Hensel, and in sharp contrast, Hensel only permits the display of cooking parameters when the actual cooking mode is being set or engaged, and simply never suggests displaying parameters of one cooking mode, during operation of the other.

As Hensel discloses little more than a commonly understood display that arguably and alternatively displays the parameters of a first and second cooking mode, claim 22 is believed to be allowable over the cited prior art on this basis alone, none of the additionally cited prior art adding any pertinent disclosure to that of Hensel in this regard

In response, the examiner respectfully disagrees for the same reasons as enumerated above.  That is, Hensel need not explicitly state that the graphic display actually performs the function of displaying parameters of one cooking mode during 
The 35 USC § 103 Rejections of Claims 1-4, 6, and 11 over Hensel in view of McIntyre
The applicant traverses in that (Remarks, page 11, first paragraph):
Similar to the discussion of claim 22, above, none of the cited prior art is seen to teach or suggest, at least, a control unit to selectively control an 'operation of said user interface selectively permit said display unit to display said parameters of said second cooking mode during execution of said first cooking mode, as essentially recited in claim 1.

	In response, the examiner disagrees for the same reasons detailed above in claim 22.  Furthermore, claim 1 does not recite, nor require the control unit “to selectively control an operation of said user interface selectively permit said display unit to display said parameters of said second cooking mode during execution of said first cooking mode.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, it is clear that applicant intends for limitations to be read into the claims. However, claims are given the broadest 
	Applicant continues in that (Remarks, page 11):
As discussed previously, Applicants generally agree with the Office's intrinsic determination that Hensel does not teach, suggest or disclose a control unit that selectively permits the display parameters of a first cooking mode when a second mode is being executed. However, Applicants respectfully traverse the Office's determination that simply because Hensel's display displays different cooking modes independently of one another, that it follows that having a control unit that provides the ability to control the display to selectively display parameters of a first cooking mode when a second mode is being executed, is therefore obvious. 

Indeed, Applicants would respectfully submit that since Hensel does arguably disclose the ability to designate differing cooking modes, and does also arguably indicate the ability to display, separately and independently, these cooking modes, that the fact that Hensel does not suggest the ability to control its display to display the parameters of one cooking mode, during the execution of another cooking mode, clearly indicates that Hensel's disclosure teaches away from that of Applicants' and, as noted above, the outstanding rejection is therefore believed to be informed by Applicants' own disclosure as originally filed, and as such, reflects impermissible hindsight. 

As Hensel discloses little more than a commonly understood display that 
arguably and alternatively displays the parameters of a first and second cooking mode, claim 1 is believed to be allowable over the cited prior art on this basis alone, none of the additionally cited prior art, including McIntyre, adding any pertinent disclosure to that of Hensel in this regard. 

In response, the examiner disagrees as applicant’s position appears to be a mischaracterization of the Office Action.  As stated previously, “display unit” was interpreted under 35 USC 112 (f) to correspond to the structure(s) disclosed in the specification of the instant application and equivalents thereof.  

    PNG
    media_image1.png
    27
    300
    media_image1.png
    Greyscale

Fig. 8 of Application 14/447885

Paragraph 0018 of the instant application, as published, discloses display 26 being a graphic display, such as, an LCD. According to paragraph 0025, the display 26 displays various parameters, for instance, function, time, temperature, toast shade, etc.
	With respect to the Hensel reference, Figure 7 (reproduced below) best depicts display unit 502. Hensel states, in paragraph 0039, that display unit 502 is a graphic display.

    PNG
    media_image2.png
    146
    33
    media_image2.png
    Greyscale

Fig. 7 of Hensel

user interface 107, which includes user controls 503-plurality of knobs and buttons 513, 514, 515, 516, etc.) selectively permits (upon user selection) said display unit (graphic display 502) to display said parameters of said second cooking mode during execution of said first cooking mode.  
Those of ordinary skill in the art would readily appreciate that the graphic display of Hensel is, structurally, the same (or at least substantially the same) as the graphic display disclosed in the instant application (as detailed above) and, as such, would reasonably conclude that the graphic display of Hensel would also be structurally capable of displaying parameters of the second cooking mode during execution of the first cooking mode.  For such reasons, the examiner contends that Hensel meets the means-plus-function limitation in question.
Therefore, contrary to applicant’s assertion, the display unit of Hensel, simply displaying different cooking modes, is not the basis of the rejection.  Further, applicant’s traversal is not considered responsive to the actual rejection at hand.  Here, the graphic display of Hensel is the same (or at least substantially the same) as the graphic display disclosed in the instant application, as detailed above.  As claim 1 does not recite, nor 
Applicant’s contention that “Hensel's disclosure teaches away from that of Applicants' and, as noted above, the outstanding rejection is therefore believed to be informed by Applicants' own disclosure as originally filed, and as such, reflects impermissible hindsight” is unpersuasive as merely stating that Hensel teaches away or involves impermissible hindsight is insufficient.  For instance, where in Hensel is the claimed invention criticized, discredited, or otherwise discouraged? See MPEP 2145-X-D-1.  Similarly, in what way does the use of Hensel involve impermissible hindsight in the examiner’s conclusion of obviousness?  The examiner contends that nowhere in Hensel is the claimed invention criticized, discredited, or otherwise discouraged.  Furthermore, since claim 1 was rejected over Hensel in view of McIntyre, applicant’s position of impermissible hindsight, without more, appears improper.
The 35 USC § 103 Rejections of Claim 7 over Hensel in view of McIntyre and in further view of Larsen
As applicant provides no additional remarks regarding claim 7, the examiner maintains the respective rejection of the same under 35 USC 103 as presented herein.
The 35 USC § 103 Rejections of Claim 8 over Hensel in view of McIntyre and in further view of Patti
As applicant provides no additional remarks regarding claim 8, the examiner maintains the respective rejection of the same under 35 USC 103 as presented herein.
The 35 USC § 103 Rejections of Claim 9 over Hensel in view of McIntyre and in further view of Lee
As applicant provides no additional remarks regarding claim 9, the examiner maintains the respective rejection of the same under 35 USC 103 as presented herein.
The 35 USC § 103 Rejections of Claim 10 over Hensel in view of McIntyre and in further view of Head
As applicant provides no additional remarks regarding claim 10, the examiner maintains the respective rejection of the same under 35 USC 103 as presented herein.
The 35 USC § 103 Rejections of Claim 20 over McIntyre in view of Hensel and in further view of Ryan
	The applicant traverses (Remarks, page 14):
As recited in claim 20, and as discussed in Applicants' specification as originally filed (see, inter alia, paragraph 45), the present invention is directed to a toaster and convection oven capable of executing two separate cooking modes.

As is now explicitly recited in claim 20, Applicants' toaster and convection oven is also capable of selectively permitting a change to the cooking parameters of either the first or second cooking modes, even during the actual execution of the first and second cooking modes.

In contrast, none of the cited prior art is seen to teach or suggest, at least, 'selectively permitting a change to the cooking parameters of either the first or second cooking modes, even during the actual execution of the first and second cooking modes', as now generally recited in claim 20.

Claim 20 recites, inter alia, “during execution of said second cooking mode.”  Claim 20, therefore, does not recite “during actual execution” as suggested by the applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, it is unclear if applicant intends for the claim to recite “during actual execution.”  Still further, it is unclear if “during actual 
Applicant’s arguments are the same as those outlined in the Remarks filed 09/17/2020 and responded to in the Non-Final Office Action filed 11/10/2020.  For the sake of clarity, the examiner’s response is repeated below.
With respect to the claimed “control unit,” as outlined in the Claim Interpretation heading of this Action, such term is interpreted to correspond to the structure(s) disclosed in the specification of the instant application and equivalents thereof.  Accordingly, means-plus-function limitations are met by structures which are equivalent to the corresponding structures recited in the specification.
With respect to being “capable of executing two separate cooking modes” the examiner maintains that McIntyre teaches the claimed limitation of “a control unit in communication with said heating mechanism, said control unit configured to selectively permit a first cooking mode having a first set of cooking parameters and a second cooking mode having a second set of cooking parameters.”  That is, a control unit (controller 150 including microprocessor 152, memory 155, etc.) in communication with said heating mechanism (160), said control unit configured to selectively permit a first cooking mode having a first set of cooking parameters and a second cooking mode having a second set of cooking parameters (Col. 6, lines 30-37, algorithm 210-Fig. 6-is executable by control unit 150)(“Multi-Stage” button 66 selected on user interface 34 permits algorithm-Figure 6-to operate; Col. 6, line 54 to Col. 7, line 6; Algorithm 210-Fig. 6-dislcoses “Stage 1” having a respective cook mode 214, oven temperature 216, and cook time 218 and “Stage 2” having a respective cook mode 226, oven temperature 228, and cook time 230; Therefore, the first cooking mode-stage 1-has a first set of cooking parameters and the second cooking mode-stage 2-has a second set of cooking parameters).
Furthermore, the examiner maintains that McIntyre discloses “wherein said control unit selectively permits a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode.”  That is, McIntyre discloses said control unit (150, including display 40, microprocessor 152, RAM 154, user interface 34, memory 156, where interface 34 includes various user controls 42-Col. 3, lines 22-37, start button 80, cook time button 86, clear/off button 82, temperature buttons 68/70, time buttons 72-78) selectively permits a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode. The instant application, in paragraph 0045, discloses “the user interface 24 and the control unit of the oven 10…allow a user to change functions, time or temperature mid cycle during cooking…,” where Fig. 8 shows user interface 24 including various control knobs and/or buttons (38/40/42/44/46/48/50) (For example start/stop button 38 and control 50 for selecting cooking function, time, and temperature).  
Those of ordinary skill in the art would consider the control unit 150, including microprocessor 152 and the user interface 34 (including the plurality of user controls 42), to be structurally, capable of selectively permitting a change to be made to said first 
Applicant continues in that (Remarks, page 15):
In particular. Applicants respectfully submit that even if, arguendo, McIntyre's user interface and microprocessors were theoretically capable of somehow being utilized to perform the tasks recited in Applicants' claim 20, there is no teaching or suggestion within McIntyre that McIntyre ever contemplated the same, or considered imbuing its microprocessor with the required algorithm to effectuate such a process.

In response, the examiner respectfully disagrees.  Claim 20, as presented, recites that the control unit “selectively permits a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode” and, accordingly, merely requires the control unit to be capable of performing or allowing such function to occur.  That is, claim 20 does not require the control unit to be programmed to, configured to, or adapted to permit a change to be made to said first cooking parameters during execution of said first cooking mode, and vice versa.  Similarly, claim 20 does not require the actual changing of parameters 
However, in the interest of compact prosecution, the examiner points to paragraph 0023, of the instant application, which states that the control unit is “configured to control the heating elements 32, 34 and fan 36 in dependence upon one or more user inputs, and according to control algorithms stored in memory” (emphasis added), while paragraph 0049 states that the oven 10 is pre-programmed to deliver power to the heating elements 32, 34 “…according to a preset control algorithm….”  Conversely, in paragraph 0045, the user interface 24 and control unit are also configured “to allow a user to change functions, time or temperature mid cycle during cooking.”  Paragraph 0045 continues in that “…to change temperature, a user may press and hold the knob 50 until a beep sounds and the display 26 flashes the previously selected temperature….Upon selection of the new temperature, the control unit will generate an audible beep to indicate to a user that the change was effected….”
Based upon the teachings of the instant application, a control algorithm is merely hinted at controlling power to the heating elements, and not as a requirement for the control unit to permit a change to a cooking parameter mid cycle.  
The examiner contends that an algorithm is not required by the claim, nor by invocation under 35 USC 112 (f), and, also, not disclosed in the written description.  As such, the examiner maintains that it would be improper to interpret the control unit of 
Applicant continues in that (Remarks, page 15):
Indeed, Applicants further respectfully submit that the only rationale to modify McIntyre's free-standing range device to somehow permit McIntyre's range to 'selectively permitting a change to the cooking parameters of either the first or second cooking modes, even during the actual execution of the first and second cooking modes', comes not from any knowledge in the art or as explicitly disclosed in any cited prior art, including McIntyre. Rather, this teaching and suggestion comes only from Applicants' disclosure as originally filed. As such. Applicants respectfully submit that any such interpretation of McIntyre is improper as bearing the hallmarks of impermissible hindsight.

In response, applicant’s contention that the examiner’s “interpretation of McIntyre” amounts in impermissible hindsight is considered improper.  Per MPEP 2145-X-A, applicant’s may argue that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.  However, the issue at hand is not the conclusion of obviousness (e.g., the motivation or suggestion to combine references).  As such, the reliance of impermissible hindsight is improper and not applicable.  
The examiner contends that McIntyre disclosing a control unit (150/152) and user interface (interface 34 includes various user controls 42-Col. 3, lines 22-37, start button 80, cook time button 86, clear/off button 82, temperature buttons 68/70, time buttons 72-78) that is equitable to that disclosed in the instant application (or equivalent thereto) which would lead one skilled in the art to reasonably conclude that the control unit of McIntyre would also be structurally capable of selectively permitting a change to be made to said first cooking parameters during execution of said first cooking mode, as well as permitting a change to be made to said second cooking parameters during execution of said second cooking mode, does not amount to impermissible hindsight as 
Accordingly, the examiner maintains that McIntyre and Ryan, either alone or in combination, teach, suggest, or otherwise disclose each claimed limitation pertaining to independent claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761